Citation Nr: 9917226	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  94-36 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The veteran now resides within the 
jurisdiction of the Montgomery, Alabama RO.



FINDINGS OF FACT

1.  A May 1990 Board decision, which denied the veteran's 
claim for entitlement to service connection for a bilateral 
knee disorder constitutes the last final disallowance of the 
veteran's claim.

2.  Evidence received since the May 1990 Board decision is 
not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a bilateral knee 
disorder.


CONCLUSION OF LAW

The evidence received subsequent to the May 1990 Board 
decision, which denied the appellant's claim for entitlement 
to service connection for a bilateral knee disorder, is not 
new and material, and the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5107(a), 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty...." 38 U.S.C.A. § 1110 (West 1991).  A 
veteran is presumed to be in sound condition when accepted 
for service except for defects noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  38 C.F.R. § 3.304 (1998).  Service 
connection may also be granted for aggravation of a 
preexisting disability.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306 (1996).  See also 
38 U.S.C.A. § 1153 (West 1991).  The specific finding 
requirement that an increase in disability is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Id.  Consideration 
will be given to the circumstances, conditions, and hardships 
of service.  Id.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (1998).  
However, both the statute and judicial interpretation of the 
statute emphasize the fact that the presumption of 
aggravation is not applicable unless the preservice 
disability underwent an increase in severity during service.  
See Paulson v. Brown, 7 Vet. App. 466 (1995); Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1993).

The evidence of record at the time of the May 1990 Board 
decision is briefly summarized.  The veteran's service 
induction examination, dated in August 1968, clinically 
evaluated the knees as normal.  A clinical record dated in 
October 1968 indicated that the veteran complained of pain in 
both knees.  Instability was noted.  A clinical record, dated 
in November 1968, shows that he again complained of knee 
pain.  A football injury was noted.  X-rays revealed an 
osseous density located in the left knee.  The right knee was 
evaluated as normal.  A December 1968 treatment record 
included a diagnosis of laxity of the knees.  A physical 
profile record, also dated in December 1968, showed that the 
veteran was medically qualified for limited duty, and that a 
non-infantry military occupation specialty was recommended.  
It was also noted that the veteran's bilateral knee laxity 
was permanent.  A January 1969 orthopedic clinic note showed 
a diagnosis of loose cartilage, bilaterally.  A January 1969 
physical profile record showed that, pending medical board 
proceedings, the veteran should be suspended from training.  
A medical board proceeding report, also dated in January 
1969, contained a diagnosis of bilateral laxity of knees, not 
incurred in the line of duty, and existing prior to service.  
An accompanying clinical record of examination stated that 
the veteran had a long history of painful knees, which 
initially occurred following a football injury sustained 
while a civilian.  The veteran was subsequently found to not 
meet the applicable retention standards due to his bilateral 
knee condition and was recommended for expeditious 
separation.  The report of the veteran's separation 
examination, dated in January 1969, included a diagnosis of 
bilateral laxity of the knees, not incurred in the line of 
duty, and existing prior to service.  

A VA examination was conducted in July 1969.  X-rays of the 
knees showed no abnormality.  The report includes diagnoses 
of chronic right knee synovitis, left knee instability, and 
bilateral genu valgum.
A RO rating action dated in September 1969 determined that 
the veteran's bilateral knee disorders preexisted service and 
were not aggravated therein.

Of record is a private medical statement, dated in November 
1973.  The clinical history indicated that the veteran had 
knee injuries in high school, but that at the time of his 
1968 Army enlistment, five years after high school, he did 
not have knee problems.  He developed knee pain in the army.  
The diagnosis was early traumatic arthritis.

The RO denied the veteran's claim in January 1974 on the 
basis that no new and material evidence had been submitted to 
show either service incurrence or aggravation of the 
veteran's knee disabilities.  The Board, in September 1975, 
determined that the veteran's bilateral knee disabilities 
clearly and unmistakably existed prior to service, and the 
presumption of soundness at service entrance was rebutted.  
The Board also indicated that the veteran's preexisting knee 
disorders were not aggravated by active duty.

A private hospital record, dated in June 1985, shows that the 
veteran incurred a left knee injury the previous day.  The 
report also noted that the veteran had a long history of knee 
pain dating back to 1969, and that he had experienced a knee 
injury in 1982, which was resolved within a week or two.  The 
diagnosis was acute disruption of the left patellar tendon 
from patella, superimposed upon 15-year history of chronic 
inflammation in that area.  Operative repair was noted as the 
treatment plan.  

In May 1990 Board denied the veteran's claim for service 
connection for bilateral knee disorders. The Board found that 
while new and material evidence had been presented subsequent 
to its prior September 1975 decision, the evidence did not 
alter the bases upon which it was predicated.  This decision 
constitutes the last final disallowance of the veteran's 
claim for service connection. 

The May 1990 Board decision is final.  38 U.S.C.A. § 7104 
(West 1991).  However, the veteran may reopen the claim by 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991 ); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a).


The Court has held that the credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principii, 3 Vet. App. 510 (1992).  In 
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999), the Court held that that in making a determination as 
to whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled. 

The evidence received since the May 1990 Board decision 
includes

A private medical record, dated in November 1992, shows that 
the veteran received orthopedic treatment.  Specifically, he 
was evaluated for, in part, evaluation of his left patellar 
tendon which was ruptured in 1985.  

VA examinations were conducted in May 1993.  At that time the 
veteran stated that he had injured his knee in the army in 
1968.  In 1982 he was told he had healed fractures of the 
knee.  He had another accident during a baseball game in 
1985.  He had surgery in 1985 for a ruptured patellar tendon.  
The orthopedic diagnoses were status post injury both knees, 
status post repair of infra patellar tendon rupture left 
side, and mild degenerative bilateral knee arthritis.

Also received were several statements from the veteran and VA 
and private medical records pertaining to disabilities not in 
issue.  

A hearing was held at the RO in October 1994.  The veteran's 
representative stated that the veteran did not have a 
preexisting knee condition prior to his service entrance and 
that the veteran's knee condition was aggravated in service.  
The representative also disputed the fact that the veteran 
had injured his knees playing high school football.  The 
veteran testified that he injured his knees during advanced 
infantry training (A.I.T.) where he was treated the following 
day at sick call.  As a result of this sick call visit, the 
veteran added that he was reclassified from full duty status 
to that of limited status.  He added that he was told that he 
had small bone chips affecting both knees in January 1969.  
The veteran stated that at service enlistment examination of 
his knees showed normal findings and that during boot camp he 
was again examined.  During this boot camp examination, he 
indicated that pain was elicited during the examination.  The 
pain has continued.

While the veteran's statements are deemed competent in 
describing a symptom of a disability or an incident which 
occurred during service, his assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not capable of opining on 
matters requiring medical knowledge, such as the condition 
causing or aggravating the symptoms.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

To summarize, the additional pertinent evidence received 
since the May 1990 Board decision includes a November 1992 
private medical report and a May 1993 VA examination which 
confirm the presence of disabilities involving the knees.  
However, this is many years after service.   This evidence 
does not tend to establish a relationship between the 
veteran's current bilateral knee disorders and his military 
service either by direct incurrence, or on account of being 
aggravated by such service.  The veteran's statements and 
hearing testimony are essentially cumulative in nature.  

The evidence received subsequent to the adverse May 1990 
Board decision is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for a bilateral knee 
disorder.  See 38 C.F.R. § 3.156(a) (1998).  The Board 
accordingly finds that new and material evidence has not been 
received with regard to the veteran's claim for service 
connection, and that his claim therefore has not been 
reopened.  

The Board does not doubt that the veteran believes in the 
merits of his claim.  However, the current evidence does not 
support his claim at this time.  Evidence which could be of 
assistance in reopening his claim includes a current medical 
opinion, which tends to show that the disabilities involving 
the knees originated in service of if pre-existing service 
were aggravated by his active duty. 


ORDER

New and material evidence not having been received, the claim 
for service connection for a bilateral knee disorder is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

